            Case 1:20-cv-06116-LLS Document 7 Filed 09/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JERMAINE JEVON HOWARD,

                                 Plaintiff,

                     -against-

THREE 6 MAFIA; PAUL DUANE                                      20-CV-6116 (LLS)
BEAUREGARD; DARNELL CARLTON;
JORDAN MICHAEL HOUSTON; SONY                                  CIVIL JUDGMENT
MUSIC/HYPNOTIZED MINDS; RAE
SREMMURD; EAR DRUMA
RECORDS/INTERSCOPE RECORDS; KEVIN
LILES; DEF JAM RECORDS,

                                 Defendants.

         Pursuant to the order issued September 13, 2021, dismissing the amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:    September 13, 2021
          New York, New York

                                                              Louis L. Stanton
                                                                 U.S.D.J.
